I concur in the judgment of the majority affirming the judgment below and only write separately to give my views with respect to appellant's argument. At the time that appellant filed her complaint, a divorce could not be granted on the ground of incompatibility. The statute was subsequently amended to add the ground of incompatibility. This occurred during the pendency of the *Page 73 
case. However, at no time prior to trial did appellant seek to amend her complaint. It was not until all evidence had been presented at the trial that appellant moved to amend her complaint. I do not believe that appellee was adequately notified that appellant was attempting to prove incompatibility so as to give him the opportunity to defend that claim at trial. Hence, according to Civ.R. 15(B), there could be no implied or express consent to amend the complaint. Even allowing that appellant was permitted to amend her complaint, under the circumstances appellee should be granted latitude in his testimony and his claim that he still loved his wife and did not want a divorce should be construed as tantamount to a denial of incompatibility.
Because I agree that appellant was not entitled to a divorce on the ground of incompatibility, it is unnecessary to address the issue of whether appellant was permitted to raise incompatibility in that the statute enacted allowing divorce on the ground of incompatibility did not become effective until after appellant filed her complaint, and in that pursuant to R.C.1.48 statutes are to be given prospective effect only unless specifically made retrospective.